Citation Nr: 1018829	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1973 and from July 1980 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO concluded that new and material evidence had 
been submitted to reopen the claim for service connection for 
bilateral hearing loss; however, the claim for service 
connection remained denied.  The August 2007 decision also 
denied the Veteran's claim for service connection for 
tinnitus.  The Veteran filed a timely appeal to the Board.

Despite the determination reached by the RO with respect to 
the claim for service connection for bilateral hearing loss, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was previously denied in an unappealed April 2000 rating 
decision, of which the Veteran was notified in May 2000.

2.  Some of the evidence added to the record since the April 
2000 determination relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  Hearing loss and tinnitus were not shown in service and 
the preponderance of the competent and credible evidence does 
not link the conditions to service.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2000, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the April 2000 determination 
is new and material, and the appellant's claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2009).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a July 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also informed the Veteran of the reason for the prior denial 
of service connection for bilateral hearing loss and the type 
of evidence needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9- 10 (2006).  The letter further 
advised the Veteran of how the VA determines a disability 
rating and assigns an effective date, and the type of 
evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, VA 
treatment records, and statements from the Veteran and his 
employer.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing a VA 
examination, providing testimony during a hearing before the 
undersigned Veterans Law Judge, responding to notices, and 
submitting evidence and argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.	New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, supra.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.



The RO originally denied the Veteran's claim for service 
connection for bilateral hearing loss in April 2000 on the 
basis that the evidence of record did not show audiometric 
findings which meet the criteria for a grant of service 
connection for defective hearing.  He did not appeal that 
decision and it became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

The evidence of record at the time of the April 2000 
determination consisted of the service treatment records.

Service treatment records failed to reveal that the Veteran 
had auditory thresholds or speech recognition scores that 
establish hearing impairment at a level sufficient to be 
considered a disability for VA purposes.  

The evidence received since the April 2000 decision consists 
of VA treatment records, the report of a VA examination, a 
statement from the Veteran's employer, statements from the 
Veteran, and testimony provided by the Veteran during a 
hearing before the undersigned Veterans Law Judge.  VA 
treatment records indicate that the Veteran was fitted for 
and provided hearing aids in June 2007.  Audiological testing 
during an August 2007 VA audiological examination revealed 
that the Veteran does have a level of hearing impairment that 
meets the criteria to be considered a disability for VA 
purposes.  See 38 C.F.R. § 3.385.

Upon review of the evidence, the Board finds that some of the 
evidence submitted subsequent to the April 2000 decision 
relates to a previously unestablished fact, that is, a level 
of hearing impairment sufficient to be considered a current 
disability for VA purposes.  Further, the additional evidence 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for bilateral hearing 
loss.  Thus, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  




II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and 
tinnitus are a result of noise exposure as a hull technician 
during active service.  He maintains that his hearing was 
normal when he entered the service but that it has since 
gotten worse.  

Service treatment records are negative for complaints of 
hearing loss or tinnitus.  At the May 1980 entrance 
examination for the Veteran's second period of active 
service, which was updated in July 1980, the Veteran reported 
no history of hearing loss and the ears were normal upon 
clinical evaluation.  Audiological testing during the 
examination revealed thresholds of 20, 20, 10, 15, 20, and 20 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds 
were 25, 15, 15, 25, 20, and 25 decibels at the same 
frequencies, respectively.  At the time of separation from 
service, the Veteran denied a history of ear trouble or 
hearing loss, and his hearing in both ears was within normal 
limits.  Audiological testing during that examination in 
October 1998 revealed thresholds of 5, 5, 0, 5, 10, and 10 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds 
were 10, 5, 5, 15, and 15 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.

VA treatment records show that during his initial outpatient 
visit in May 2007, the Veteran denied having tinnitus.  Later 
that month, he was seen for an audiological evaluation.  The 
examiner noted that the Veteran's history was positive for 
hazardous noise exposure while in the military and frequent 
subjective high-pitch tinnitus.  Audiological testing 
revealed slight to normal to a moderate/severe degree of 
sensorineural hearing loss on the right and left.  Word 
recognition scores were 100 percent on both the right and 
left.  In June 2007 the Veteran was seen for hearing aid 
fitting and orientation.   

The Veteran was provided with a VA examination in August 
2007, during which the claims file was reviewed.  The 
examiner noted that service treatment record audiograms 
performed during active service revealed hearing within 
normal limits in both ears from 500 to 6000 Hertz under VA 
standards.  The examiner observed that a 25 decibel threshold 
was noted at 3000 Hertz in 1991, but hearing was well within 
normal limits in both ears in October 1998, upon retirement.  
The examiner also stated that a May 2007 VA audiological 
consult revealed mild to moderately severe hearing loss in 
both ears from 3000 to 8000 Hertz with excellent word 
discrimination, and frequent high-pitched tinnitus was 
referenced.  The examiner also observed that a May 2007 VA 
treatment note referenced no tinnitus.  

The Veteran reported having bilateral hearing loss that began 
while on active duty.  He said that he was a Navy cook and 
damage controlman.  With regards to military noise exposure, 
the Veteran reported being exposed to power tools and 
grinders, flight deck noise, big ship gun fire, missiles, jet 
engines, engine rooms, and shipboard noise, without hearing 
protection earlier in his career, but with protection later.  
The Veteran also reported that as a civilian, he performed 
welding for 4 years after separation, with hearing 
protection, and he went hunting with a shotgun prior to 1972, 
also with hearing protection.  The examiner noted that the 
Veteran was fitted with VA issued hearing aids in May 2007.  
The Veteran also reported a history of bilateral tinnitus 
that was not constant.  He said that it had its onset in 1980 
to 1981 and occurs 1 to 2 times per month for 5 minutes at 
the most.  He described it as a very mild, high frequency 
sound that sounds like air escaping from a hose.      

Upon physical examination, audiological testing revealed pure 
tone thresholds 
of 10, 5, 10, 35, and 40 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, in the right ear.  In the left 
ear, thresholds were 15, 5, 10, 35, and 45 decibels at the 
same frequencies, respectively.  The speech recognition score 
for the Maryland CNC word list was 96 percent in the right 
ear and 92 percent in the left ear.

The diagnoses included right sensorineural normal to mild 
hearing loss.  On the right, hearing was within normal limits 
through 2000 Hertz, with mild hearing loss at 3000 and 4000 
Hertz.  On the left, there was sensorineural hearing loss, 
which was normal to moderate in degree.  Hearing was within 
normal limits through 2000 Hertz, with mild to moderate 
hearing loss at 3000 Hertz and above.  The examiner also 
diagnosed intermittent subjective bilateral tinnitus.  With 
regards as to whether it is as likely as not that the 
Veteran's current hearing loss and tinnitus are due to 
acoustic trauma while on active duty, a post service 
occurrence, or simply the aging process, the examiner opined 
that he could not resolve the issue of the etiology of the 
tinnitus without resort to mere speculation, but he said that 
the hearing loss is less likely as not (less than 50/50 
probability) caused by or a result of acoustic trauma.  

The examiner provided a rationale for his opinions.  He noted 
that the Veteran reported the onset of tinnitus to have been 
in service during the instant examination, but VA records 
give conflicting information about his tinnitus.  Also, the 
Veteran's brief and intermittent tinnitus is inconsistent 
with the more recurrent and pervasive tinnitus typically 
associated with acoustic trauma and hearing loss.  Therefore, 
the examiner said that he felt that he could not determine 
the etiology of the Veteran's tinnitus or its relationship to 
his military noise exposure without resort to mere 
speculation.  The examiner further explained that military 
noise exposure might be conceded based on exposure to power 
tools, however, the Veteran's hearing was within normal 
limits per VA standards throughout his military service, 
including well within normal limits in both ears at 
separation.  The examiner noted that a borderline 25 decibel 
threshold was noted at 3000 Hertz in-service, but all 
thresholds, including at 3000 Hertz, were well within normal 
limits at separation.  Therefore, it was the examiner's 
clinical opinion that the Veteran's hearing loss is less 
likely as not caused by or a result of acoustic trauma while 
on active duty.  The examiner noted that the Veteran's 
current hearing loss has characteristics of noise-induced 
hearing loss and is beyond age norms, but based in-service 
audiometric thresholds, it appears to be a post-service 
occurrence.  The examiner said that it is possible that aging 
and the Veteran's civilian noise exposure have contributed to 
his current hearing loss and tinnitus.  

In a statement dated in March 2010, the Veteran's employer 
indicated that the noise level in the facility where he is 
employed averages less than 80 decibels throughout the 
facility, which is well below the Occupational Safety and 
Health Administration standard of 90 decibels.  

In March 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he did not have any hearing loss 
prior to active service and that he worked in a very quiet 
shop during the time between his 2 periods of active duty.  
He said that during active service, he was a hull technician, 
a high pressure welder working on boilers and repairing ships 
using power tools.  He said that he worked inside the ships, 
in the engine rooms, in the fire rooms, and on the flight 
deck.  The Veteran also testified that in his post-service 
work, he has not been exposed to noise that is comparable to 
his noise exposure in the military.  He denied having 
experienced ringing in his ears prior to service and said 
that the first time he noticed it was in 1985 or 1986, and he 
indicated that he had a ringing in his ears all the time.  He 
said that he was not given a diagnosis during active service 
because the doctors did not know what it was and he just 
learned to live with it.  He said that he did not mention 
tinnitus during his separation examination because it was 
never brought up, but he had ringing in both ears constantly.  
The Veteran also stated that he sometimes wore hearing 
protection during active service while working on the flight 
line, but not while welding.

After review of the file, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  Although the Veteran contends that he did not have 
hearing loss when he entered service and that a comparison of 
the results of audiological testing performed upon entrance 
to active duty in 1980 and separation from service in 1999 
reveals that his hearing level declined during active 
service, the examination results contradict his contentions 
in that he had a 25 decibel loss in the left ear at 500, 
3000, and 6000 Hertz in 1980, and his level of hearing loss 
showed improvement during the separation examination at each 
of the frequencies for which test results were provided.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (the threshold 
for normal hearing is from zero to 20 decibels, with higher 
threshold levels indicating some degree of hearing loss).  
The Veteran had normal findings in October 1998 at the 
separation examination and no complaints of hearing loss or 
tinnitus in the service treatment records.  

Although the Veteran testified that he experienced constant 
ringing in both of his ears during active service, he also 
reported to the August 2007 VA examiner that his bilateral 
tinnitus had its onset in 1980 to 1981, was not constant, and 
occurs 1 to 2 times per month for 5 minutes at the most, and 
he denied having tinnitus during a May 2007 evaluation at VA.  
The Board finds the statements made to the VA examiner 
regarding the frequency and duration of his tinnitus to be 
more probative than the contention made subsequent to the 
denial of his claim.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

Further, in February 2007, the VA audiologist opined that the 
Veteran's current hearing loss is less likely as not caused 
by or a result of acoustic trauma while on active duty.  The 
opinion was provided following review of the claims file and 
examination of the Veteran, included a rationale for the 
conclusions, and referenced clinical findings.  There is no 
competent medical opinion to the contrary.  Although he is 
competent to state his symptoms, the Veteran is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning the relationship of his claimed 
disabilities to service, as the disabilities at issue 
requires medical expertise to determine an etiology.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

Additionally, although the VA examiner said that without 
resort to mere speculation, he could not resolve the issue of 
the etiology or possible relationship to military noise 
exposure of the Veteran's diagnosed intermittent subjective 
bilateral tinnitus, he also noted the Veteran's conflicting 
history with regards to his tinnitus.  He further indicated 
that the Veteran's brief and intermittent tinnitus is 
inconsistent with the more recurrent and pervasive tinnitus 
typically associated with acoustic trauma and hearing loss.  
As noted above, while the Veteran is competent to report the 
presence of tinnitus, he is not competent to determine the 
etiology of such.  As the most probative evidence of record 
fails to establish a nexus between the Veteran's tinnitus and 
active service, and the Veteran has provided conflicting 
history with regards to the disability, the Board finds that 
a preponderance of the evidence is against a finding of 
entitlement to service connection for tinnitus.

In summary, while there is evidence of current bilateral 
hearing loss and tinnitus, the competent and credible 
evidence of record does not establish the existence of such 
disabilities in service, and there is no competent medical 
opinion linking the current bilateral hearing loss and 
tinnitus to the Veteran's military service, to include noise 
exposure therein.  Likewise, there is no competent evidence 
that any bilateral hearing loss became manifest to a 
compensable degree within one year from the date of 
termination of active service.  Thus, the preponderance of 
the evidence is against a finding of service connection for 
bilateral hearing loss and tinnitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


